Citation Nr: 0120938	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1980 RO decision granting service connection and 
assigning a 50 percent rating for schizophrenia, effective 
from May 1979.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to May 
1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1990 RO decision which determined that there 
was no CUE in a February 1980 RO decision granting service 
connection and a 50 percent rating for schizophrenia, 
effective from May 1979.  

In regard to the development of the instant appeal, the Board 
notes that the veteran was informed of the August 1990 RO 
decision by a letter mailed in August 1990; however, it was 
not discovered until much later that the August 1990 letter 
failed to inform the veteran of his rights to appeal the RO 
decision.  In a January 1998 letter, the RO notified the 
veteran of his appellate rights and informed him that he had 
one year from the date of the letter to appeal the August 
1990 RO decision.  The veteran thereafter timely appealed the 
August 1990 RO decision, claiming that a 100 percent rating 
is warranted effective from May 1979.  

The Board also notes that the veteran in October 1999 filed a 
motion with the Board for revision of prior Board decisions 
on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.  The veteran's motion has been placed on the 
docket at the Board; however, as resolution of the CUE motion 
(involving Board decisions issued in May 1984, March 1989 and 
June 1990) may be ultimately influenced by the decision of 
the CUE appeal before the Board, the Board will not decide 
the veteran's motion to revise prior Board decisions until 
after development has been completed and the Board has 
reviewed the CUE appeal.  

The Board is cognizant that the CUE appeal was never 
certified to the Board.  Rather, the claims folder came to 
the Board for the consideration of the CUE motion.  As the 
CUE motion cannot be addressed and is stayed pending 
resolution of the appeal, the Board has docketed the appeal 
and will address it formally.  

Lastly, the Board notes that, in October 1999 statements, the 
veteran raised the additional issue of CUE in a September 
1982 RO decision confirming and continuing a 50 percent 
rating for service-connected schizophrenia.  As this matter 
is not in proper appellate status, it is referred to the RO 
for appropriate consideration.  


REMAND

The claims file shows that, on a VA Form 9, Appeal to Board 
of Veterans' Appeals, the veteran requested a personal 
hearing "before the RO in Albany, NY before the BVA."  In a 
February 2000 letter, the RO notified the veteran that a 
teleconference hearing in connection with his claim had been 
scheduled in April 2000 at the VA Medical Center (VAMC) in 
Albany, New York.  A few days later, however, in February 
2000, the RO notified the veteran by letter that his 
scheduled hearing had been canceled.  The RO explained that 
it did not have jurisdiction to consider his claim because 
the February 1980 RO decision about which the veteran was 
claiming had CUE had ultimately been reviewed by the Board 
and the Board's decision was final.  

In March 2001, the United States Court of Appeals for 
Veterans Claims issued an Order in which it recognized that 
the Board had not yet issued a final decision on the 
veteran's appeal regarding whether there was CUE in a 
February 1980 RO decision granting service connection and a 
50 percent rating for schizophrenia, effective from May 1979.  
The case was then transferred back to the Board for 
consideration of the veteran's appeal.  After reviewing the 
record, the Board finds that the claims file must be remanded 
to the RO so that the veteran could be afforded his hearing.  
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).  

The Board also notes that the veteran has designated the New 
York Division of Veterans' Affairs as his representative, as 
shown on a VA Form 21-22, appointment of veterans service 
organization as claimant's representative, received by the RO 
in April 1990.  The veteran subsequently appealed the August 
1990 RO decision, which is the subject of the current appeal.  
Concerning this matter, the veteran's representative was 
furnished a copy of a Statement of the Case in September 
1999.  The representative, however, has not had the 
opportunity to complete a VA Form 646 in support of the 
appeal.  To ensure full compliance with due process 
requirements, the Board finds that the veteran's 
representative should be given an opportunity to complete 
such.  38 C.F.R. §§ 3.103, 19.30.

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing.  If 
the veteran wants to testify at a hearing 
before a Member of the Board of Veterans' 
Appeals, he should be provided an 
opportunity to address the CUE motions if 
he so desires.  All indicated development 
should be taken this regard.  

2.  Thereafter, the RO should review the 
claim of whether there was CUE in a 
February 1980 RO decision granting 
service connection and a 50 percent 
rating for schizophrenia, effective from 
May 1979.  If the claim remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, and given an opportunity to 
respond, before the case is returned to 
the Board.  The RO should specifically 
ask the veteran's authorized 
representative, New York Division of 
Veterans' Affairs, to prepare and submit 
VA Form 646.  The case should then be 
returned to the Board for further 
appellate consideration and consideration 
of the CUE motions.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



